BASKIN, Judge.
Treating appellants’ challenge to the trial court’s Order denying a motion to dissolve notice of lis pendens or to set bond as a petition for writ of certiorari, Florida Rule of Appellate Procedure 9.040(c), we deny the writ. We hold that the supplementary proceedings alleging fraudulent conveyance of property were predicated upon a recorded judgment and duly recorded deeds and that the failure to establish the necessity for bond under Section 48.23(3), Florida Statutes (1981), or that lis pendens was inappropriate, precludes relief.
Petition for certiorari denied.